   Case 8:20-mc-00127 Document 8 Filed 12/22/20 Page 1 of 1 Page ID #:1262



Maissa Chouraki (Bar No. 307711)
WARREN LEX LLP
2261 Market Street, No. 606
San Francisco, California, 94114
+1 (415) 895-2940
+1 (415) 895-2964 facsimile
20-127@cases.warrenlex.com

Attorneys for HMD Global Oy

                       UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                          SOUTHERN DIVISION
___________________________________
                                    ) Case No. 8:20-mc-127
HMD GLOBAL OY,                      )
                                    ) NOTICE OF APPEARANCE OF
   Movant,                          ) MAISSA CHOURAKI FOR
                                    ) HMD GLOBAL OY
v.                                  )
                                    ) Judge: [TBD]
ACACIA RESEARCH CORPORATION, ) Date: [TBD]
                                    ) Place: [TBD]
   Respondent.                      ) Discovery Cutoff: March 18, 2021
                                    ) Pretrial Conference: June 29, 2021
___________________________________ ) Trial Date: August 2, 2021


TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
      PLEASE TAKE NOTICE THAT Maissa Chouraki, an attorney with Warren Lex
LLP admitted to practice before this Court, appears as counsel for HMD Global Oy.
Date: December 22, 2020                     Respectfully submitted,

                                            ____________________________
                                            Maissa Chouraki (Bar No. 307711)
                                            WARREN LEX LLP
                                            2261 Market Street, No. 606
                                            San Francisco, California, 94114
                                            +1 (415) 895-2940
                                            +1 (415) 895-2964 facsimile
                                            20-127@cases.warrenlex.com

                               NOTICE OF APPEARANCE OF MAISSA CHOURAKI FOR HMD GLOBAL OY
